Case 1:19-cv-01875-RGA Document 38 Filed 09/23/20 Page 1 of 10 PageID #: 546




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


NXP USA, INC., et al.,                 :
                                       :
                     Plaintiffs,       :
                                       :
                v.                     :       Civil Action No. 19-1875-RGA
                                       :
IMPINJ, INC.,                          :
                                       :
                     Defendant.        :




                                   MEMORANDUM

Kelly E. Farnan, Steven J. Fineman, RICHARDS LAYTON & FINGER, PA, Wilmington, DE;
David L. Witcoff, JONES DAY, Chicago, IL, Attorneys for Plaintiffs.

Andrew C. Mayo, Steven J. Balick, ASHBY & GEDDES, Wilmington, DE; Ramsey M. Al-
Salam, PERKINS COIE LLP, Seattle, WA, Attorneys for Defendant.




September 23, 2020


                                           1
Case 1:19-cv-01875-RGA Document 38 Filed 09/23/20 Page 2 of 10 PageID #: 547




/s/ Richard G. Andrews
ANDREWS, U.S. DISTRICT JUDGE:

       This is a patent case. Plaintiffs NXP USA, Inc. and NXP B.V. (together referred to as

“NXP”) filed suit against Impinj, Inc. alleging that Impinj’s Monza 4, 5, and 6 family of UHF

RFID tag chips and various Indy RS reader modules infringe one or more of eight asserted

patents. NXP USA owns one of the patents; NXP B.V. owns the other seven.

       The parties are familiar with each other. They compete in the RAIN RFID integrated

circuits market. (D.I. 11 at 1). Four months before this case was filed, Impinj sued NXP USA in

the Northern District of California, asserting twenty-six of Impinj’s patents against NXP USA.

Impinj v. NXP USA, No. 19-3161 (N.D. Cal.). The only NXP party in the California case is NXP

USA. (Id., D.I. 53). According to the docket in the California case, Impinj currently asserts

twenty claims from six patents. (Id., D.I. 64 at 1-2). The case is stayed, and IPRs have been

instituted on two of the asserted six patents. The parties have very recently raised a dispute with

the California court as to how to proceed. (Id. at 2-9).

       Impinj filed a motion to transfer this case to the Western District of Washington. (D.I. 9).

I had oral argument. Briefing, including post-argument briefing, is complete. (D.I. 10, 16, 19,

25, 26).

       NXP USA is a Delaware corporation with its principal place of business in Austin, Texas.

NXP B.V. is a Dutch corporation with its principal place of business in the Netherlands. Impinj

is a Delaware corporation with its principal place of business in Seattle, Washington.

       Impinj has one office, in Seattle, and about 250 employees. (D.I. 11 at 2). Its annual

revenues are about $146 million per year. (D.I. 18, ¶ 5). The NXP companies “and their

                                                 2
Case 1:19-cv-01875-RGA Document 38 Filed 09/23/20 Page 3 of 10 PageID #: 548




affiliates” have about 30,000 employees and nearly $10 billion per year in revenues. (D.I. 11 at

2). By either metric, employees or revenues, the NXP companies are at least seventy times the

size of Impinj. Other than the incorporation of Impinj and NXP USA in Delaware, neither of

which has anything to do with the merits of the case, there is no reason in the world for this case

to be in this District. There are no witnesses or relevant documentary evidence in Delaware.

NXP USA and NXP B.V. appear to be “affiliates,” but the exact relationship is not set forth.

(D.I. 19 at 1).

        The statutory authority for transferring the case is ' 1404(a) of Title 28, which in relevant

part provides: “For the convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or division where it might have been

brought.” The burden of establishing the need for transfer is the movant=s, see Jumara v. State

Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995), which in this case is Impinj. “[I]n ruling on

[the] motion the plaintiff’s choice of venue should not be lightly disturbed.” Id. The Third

Circuit has set forth the framework for analysis:

                 In ruling on § 1404(a) motions, courts have not limited their consideration to the
        three enumerated factors in ' 1404(a) (convenience of parties, convenience of witnesses,
        or interests of justice), and, indeed, commentators have called on the courts to ‘consider
        all relevant factors to determine whether on balance the litigation would more
        conveniently proceed and the interests of justice be better served by transfer to a different
        forum.’ While there is no definitive formula or list of the factors to consider, courts have
        considered many variants of the private and public interests protected by the language of
        ' 1404(a).
                 The private interests have included: (1) plaintiff's forum preference as manifested
        in the original choice; (2) the defendant's preference; (3) whether the claim arose
        elsewhere; (4) the convenience of the parties as indicated by their relative physical and
        financial condition; (5) the convenience of the witnesses-but only to the extent that the
        witnesses may actually be unavailable for trial in one of the fora; and (6) the location of
        books and records (similarly limited to the extent that the files could not be produced in
        the alternative forum).
                 The public interests have included: (7) the enforceability of the judgment; (8)

                                                    3
Case 1:19-cv-01875-RGA Document 38 Filed 09/23/20 Page 4 of 10 PageID #: 549




        practical considerations that could make the trial easy, expeditious, or inexpensive; (9)
        the relative administrative difficulty in the two fora resulting from court congestion; (10)
        the local interest in deciding local controversies at home; (11) the public policies of the
        fora; and (12) the familiarity of the trial judge with the applicable state law in diversity
        cases.

Id. at 879-80 (citations omitted and numbering added).

        There is no dispute that this case could have been brought against Impinj in the Western

District of Washington, as among other things, its principal place of business in Seattle is in that

District.

        In my view, interest (1) supports NXP=s position that the case should not be transferred.

Interests (2), (3), (4), (6), (8), and (9), to varying degrees, support Impinj’s request to transfer the

case. The other five interests are neutral.

        Plaintiffs have chosen Delaware as a forum. That choice weighs strongly in Plaintiffs’

favor, although not as strongly as it would if Plaintiffs had their principal place of business (or,

indeed, any place of business) in Delaware. See Shutte v. Armco Steel Corp., 431 F.2d 22, 25

(3d Cir. 1970) (Aplaintiff=s choice of a proper forum is a paramount consideration in any

determination of a transfer request@); Pennwalt Corp. v. Purex Industries, Inc., 659 F.Supp. 287,

289 (D. Del. 1986) (plaintiff=s choice of forum not as compelling if it is not plaintiff=s A>home

turf=@); see also In re Link_A_Media Devices Corp., 662 F.3d 1221, 1223 (Fed. Cir.

2011)(“When a plaintiff brings its charges in a venue that is not its home forum, however, that

choice of forum is entitled to less deference.”). This first factor is the most important factor in

the analysis. As I have recently stated, it is the most important factor even when the plaintiff has

a principal place of business outside of Delaware, but, “in the overall balancing, while such a

plaintiff’s choice will still be the most important factor, it will not dominate the balancing to the


                                                   4
Case 1:19-cv-01875-RGA Document 38 Filed 09/23/20 Page 5 of 10 PageID #: 550




same extent as it otherwise might.” Express Mobile, Inc. v. Web.com Group, Inc., 2020 WL

3971776 at *2 (D. Del. July 14, 2020). Thus, Plaintiffs’ choice of Delaware as a forum weighs

strongly against transfer, but not as strongly as if NXP B.V. had some connection to Delaware

and if NXP USA had some connection other than incorporation.

       Defendant=s preference is the Western District of Washington. It is the Defendant=s home

turf. It is undoubtedly the most convenient venue for Defendant. Defendant’s choice has a

legitimate basis, and therefore this factor weighs in favor of transfer.

       Defendant argues that the claims arose more in Washington than in Delaware, and thus

that the third factor favors transfer. Defendant’s theory is that the accused products are not sold

in Delaware and that they are designed, but not manufactured, in Washington. (D.I. 10 at 6).

NXP argues that Impinj conducts business in Delaware, and thus that this factor is neutral. (D.I.

16 at 7-8). Defendant replies that it has never sold an accused product to a customer in

Delaware. (D.I. 21). Impinj products are sold, or offered for sale, throughout the United States,

and I would view the claim of infringement as being one that arises wherever the products are

sold. See In re Acer America Corp., 626 F.3d 1252, 1256 (Fed. Cir. 2010). I conclude that this

factor favors transfer, however, as there is no evidence of any actual sales in Delaware, and the

design took place in Washington.

       In terms of the fourth factor—the convenience of the parties—there are a number of

factors to consider: their physical location, the “logistical and operational” costs of necessary

travel, and the “relative ability” of the parties to bear the costs. See Mitek Sys., Inc. v. United

Servs. Automobile Ass’n, 2012 WL 3777423 at *6 (D. Del. Aug. 20, 2012). I would summarize

the evidence, mostly in connection with the supplemental briefing, as showing that it is

marginally more inconvenient for each of the NXP parties (whether based in Austin or in
                                                   5
Case 1:19-cv-01875-RGA Document 38 Filed 09/23/20 Page 6 of 10 PageID #: 551




Europe) to litigate in Seattle than in Wilmington, primarily because the airplane flights are

insignificantly longer for the Austin NXP and demonstrably longer for the European NXP,

although the marginal increase in inconvenience is not that great for the Europeans, since in

either location, they are going to have long flights exacerbated by waits at airports and delays

attendant to customs and immigration formalities. On the other hand, it is markedly more

convenient for Impinj to litigate in Seattle than in Wilmington, since such litigation does not

require air travel. Both sides are large and sophisticated corporate parties. Both are capable of

litigating in Delaware, Washington, California (where they are already litigating), and the PTAB

(where they are also already litigating). Nonetheless, in terms of size and financial condition,

they are in different leagues. The NXP parties are to Impinj about the same as France is to

Delaware. This factor overall modestly supports transfer.

       At this juncture, it is hard to tell who the witnesses might be. Much of the dispute on this

issue concerns third party witnesses, which I take to be the focus of this factor. (The

convenience of party witnesses is accounted for in the fourth factor). Impinj asserts that its

former employees, such as “Charles Peach,” live, or are likely to live within the subpoena power

of the Washington court. (D.I. 10 at 8). Impinj offers nothing as to why Mr. Peach or any of the

unnamed former employees might be significant witnesses. NXP states that there are eleven

inventors on the eight patents, and that the four who are employed by NXP live in Gratkorn,

Austria. (D.I. 16 at 13). NXP asserts generally that the inventors might testify about conception

and reduction to practice. NXP names other witnesses but they appear to be employed by NXP.

In reply, Defendant gives further description of who Mr. Peach is, but I cannot conclude on this

record that either side has done much more than hint at third-party witnesses who might be

available in one court but not the other. On the remote possibility that ex-employees should be
                                                 6
Case 1:19-cv-01875-RGA Document 38 Filed 09/23/20 Page 7 of 10 PageID #: 552




trial witnesses, they are more likely to be subject to the subpoena power of the Washington court

than of this court. But that is a pretty remote possibility. As far as the third-party inventors go,

they do not appear to be subject to the subpoena power of either court. If the third-party

inventors were to decide to testify, travel from Austria to Delaware is marginally easier than

travel from Austria to Seattle, but not substantially so. I would say that at this point there is

nothing more than a thin possibility that third-party witnesses would be actual trial witnesses.

Thus, it appears to me that the trial in this case will likely boil down to employees of the two

parties and various retained experts. See In re Genentech, 566 F.3d 1338, 1345 (Fed. Cir. 2009)

(AIn patent infringement cases, the bulk of the relevant evidence usually comes from the accused

infringer.@). Such witnesses will appear wherever the trial is held. Thus, I conclude that this

factor is neutral.

        The only identified holders of records are the parties, and their records will be able to be

produced in whichever forum has the case. The records of Impinj, which are likely the most

important records for this litigation, see id., are likely in Washington. They are not in Delaware.

In any event, there are no records identified as only being available in one of the two locations. 1

Thus, this factor too adds very little to the balancing. To the extent it has any marginal impact, it

favors transfer.

        Enforceability of the judgment is not an issue. (D.I. 10 at 10; D.I. 16 at 15).




        1
          While there is a paragraph in In re Link_A_Media Devices Corp., 662 F.3d 1221, 1224
(Fed. Cir. 2011), about Athe convenience of the witnesses and the location of the books and
records,@ I do not understand the Federal Circuit to have altered the Third Circuit=s focus on the
issue being not so much where the witnesses and evidence are, but whether they can be produced
in court.

                                                  7
Case 1:19-cv-01875-RGA Document 38 Filed 09/23/20 Page 8 of 10 PageID #: 553




       Practical considerations that could make the trial easy, expeditious, or inexpensive favor

transfer to Washington. On the whole, a trial in Delaware is likely to be slightly less easy and

more expensive for NXP than a trial in the Western District of Washington because of travel

considerations and expenses for witnesses, but the difference is extremely slight. A trial in the

Western District of Washington is likely to be significantly easier and less expensive for Impinj

than a trial in Delaware. On balance, the overall cost and convenience of a trial is likely to be

less in Washington. I note that the parties argue about whether I should factor in the

convenience of lead counsel. I do not do so, because the choice of counsel (like the choice of

expert witnesses) is a discretionary choice by a party, which is subject to improper manipulation

and which the party is able to change if financial or other considerations warrant. The parties

argue about the meaning of various statistics in support of arguments relating to expedition, that

is, how soon do cases (or patent cases between competitors) get to trial. As is usually the case,

the parties argue inferences from statistics that measure other things and are not particularly

compelling predictors as to how fast this case might get to trial in either venue. I cannot draw

any particular conclusion about expedition. Thus, this factor overall slightly favors transfer.

       The relative administrative difficulty due to court congestion addresses a slightly

different analysis than the expedition factor that I discussed in the last paragraph. I understand

this factor to look at each District’s caseload more broadly. According to the last available

CJRA report (for the period ending September 30, 2019), the twelve district judges and one

visiting district judge in the Western District of Washington had 38 old cases and 25 late

motions. The four district judges and five visiting district judges of the District of Delaware had

123 old cases and 25 late motions. One other Delaware judge and I each individually had more

old cases than the entire Western District. I also note that the most recent recommendations of
                                                 8
Case 1:19-cv-01875-RGA Document 38 Filed 09/23/20 Page 9 of 10 PageID #: 554




the Judicial Conference to Congress provide for one new district judge in Delaware, but none in

the Western District of Washington. I conclude from both these sources that there is greater

court congestion in this District than in the Western District of Washington. Therefore, this

factor weighs in favor of transfer.

        The parties dispute the “local controversy” factor. Impinj points to its position as a

significant employer in the Western District of Washington. (D.I. 10 at 11). NXP points out that

this is a patent case involving federal law, and that two of the three parties are incorporated in

Delaware. (D.I. 16 at 18). While there are times when a party being a significant employer in a

district might make the dispute a local controversy, this is not one of them. The Alocal

controversy@ consideration is inapplicable here. See Affymetrix, Inc. v. Synteni, Inc., 28

F.Supp.2d 192, 207 (D. Del. 1998). This factor is therefore neutral.

        The public policy factor is disputed. Impinj argues that it is neutral. (D.I. 10 at 11).

NXP argues that it weighs against transfer. (D.I. 16 at 18-19). While I think that Delaware’s

public policy clearly is to promote incorporation in Delaware and to provide respected courts for

the resolution of business disputes involving Delaware corporations, I think that is a policy that

is implemented through Delaware’s state courts. The federal system is not within the State’s

purview. Thus, I think this factor is neutral.

        This is not a diversity case, and thus knowledge of state law is irrelevant here. This

factor is neutral. (D.I. 10 at 11; D.I. 16 at 19).

        I have been struck recently by the difficulties in trying cases where everybody is coming

from somewhere else. See Sprint Comms. Co. v. Charter Comms., Inc., Civ. Act. No. 17-1734-

RGA, D.I. 545 (D. Del. Sept. 2, 2020) (postponing trial where there would be “no one from


                                                     9
Case 1:19-cv-01875-RGA Document 38 Filed 09/23/20 Page 10 of 10 PageID #: 555




Delaware but me, court staff, and the jury”); Baxalta Inc. v. Bayer Healthcare LLC, Civ. Act.

No. 17-1316-RGA, D.I. 529 (D. Del. Aug. 12, 2020) (postponing trial where, “No witness is

from Delaware.”). While I am optimistic that the specific reason that required those trials to be

postponed will subside at some point, the postponements do support the common sense

proposition behind § 1404, which is that trying cases in distant locations can be inconvenient.

       I note that I have considered In re Link_A_Media Devices Corp., 662 F.3d 1221 (Fed.

Cir. 2011). 2 I consider it because it is the one case from the Federal Circuit putting its gloss on

the controlling Third Circuit law. There are two main differences between this case and

Link_A_Media. First, in Link_A_Media, the plaintiff was not a Delaware corporation. Here, one

of two Plaintiffs, asserting one of the eight patents, is a Delaware corporation. Second, unlike

the Link_A_Media plaintiff, who had some connection to California, the plaintiffs here have no

connection to Washington. (D.I. 18, ¶ 6). Thus, the argument for transferring this case is not as

strong as it was in Link_A_Media. The standard of review in Link_A_Media was “clear abuse of

discretion.” Id. at 1222. I don’t think it would be a clear abuse of discretion if I did not transfer

this case. It probably would not even be an abuse of discretion. But I think the balancing

suggests the better exercise of discretion would be to transfer this case to the Western District of

Washington, and thus I will enter an order to that effect.




       2
           The Federal Circuit=s numerous transfer cases arising from the Fifth Circuit are not
controlling as the Federal Circuit interprets the law of the Circuit in which the District Court sits.
See In re Link_A_Media, 662 F.3d at 1223. The law of the two Circuits in regard to how to
conduct a transfer analysis is different in a number of regards. Of greatest relevance, AFifth
Circuit precedent clearly forbids treating the plaintiff=s choice of venue as a distinct factor in the
[transfer] analysis.@ In re TS Tech USA Corp., 551 F.3d 1315, 1320 (Fed. Cir. 2008). As noted
earlier, the Third Circuit treats the plaintiff=s choice as a factor of Aparamount importance.@

                                                  10
